DISSENTING STATEMENT BY
FORD ELLIOTT, P.J.:
¶ 1 I respectfully dissent. I believe the action taken by the trial court is clearly within its discretion pursuant to 42 Pa. C.S.A. § 6351(f.l) and (g). The court determined that the parents are continuing to make progress, there clearly exists a bond between parents and child, and there is no pending adoptive resource to otherwise bring about permanency for the child. I would affirm the trial court’s decision to allow the parents “one more chance” with continuing services provided by CYF.